Mr. Justice MacLeary
delivered the following opinion of the court:
On examination of the record in this case we find neither a bill of exceptions nor a statement of facts. Nothing appears except a copy of the information, the judgment and the sentence. The defendant was accused and convicted of a breach of the peace and sentenced to one month imprisonment in jail. No appearance was made for him in this court. The *342Government was represented by tbe fiscal wbo briefly reviewed tbe case, citing tbe statutes governing tbe same.
Tbe accused was first tried in tbe municipal court; being found guilty, be appealed to tbe district court where be was again condemned.
As there is nothing in the record showing any error to have been committed by either of these courts, and it appears therefrom that tbe sentence was just, tbe accused should be punished, and tbe judgment of tbe district court should be affirmed with costs against tbe appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Fi-gueras concurred.
Mr. Justice Wolf did not sit at tbe bearing of this case.